--------------------------------------------------------------------------------

Exhibit 10.25

 

WELLS FARGO FOOTHILL, INC.

2450 Colorado Avenue

Suite 3000W

Santa Monica, California 90404



 

March 17, 2004

 

Seitel, Inc.

10811 S. Westview Circle Drive

Suite 100, Building C

Houston, Texas 77043

Re: Financing Commitment - Revolving Credit Facility

Gentlemen:

Reference is made to the Debtors' Third Amended Joint Plan of Reorganization
Under Chapter 11 of the Bankruptcy Code, filed in the United States Bankruptcy
Court for the District of Delaware (the "Bankruptcy Court") in In re: Seitel,
Inc., et al., Debtors, Case No. 03-12227 (PJW) (Jointly Administered) (the
"Bankruptcy Proceedings"), under Chapter 11 of Title 11 of the United States
Code, as amended (the "Bankruptcy Code"). The foregoing plan of reorganization,
as it may be altered, amended, modified, or supplemented from time to time in
accordance with the Bankruptcy Code, is referred to as the "Plan". Capitalized
terms used in this commitment letter and not otherwise defined shall have the
meanings given them in the Plan.

Wells Fargo Foothill, Inc. ("WFF") has been advised that Seitel, Inc.
("Seitel"), together with its direct and indirect subsidiaries that are also
debtors and debtors-in-possession in the Bankruptcy Proceedings (Seitel and such
subsidiaries being referred to as the "Debtors") may request that WFF refinance
the Debtors' outstanding indebtedness to WFF on the Effective Date of the Plan.
All references to the Debtors in this commitment letter shall include the
Debtors, as reorganized by confirmation of the Plan (the "Reorganized Debtors"),
as the Debtors exist on and after the Effective Date.

In connection with the confirmation and effectiveness of the Plan, WFF hereby
advises Seitel that WFF is willing to refinance the Debtors' existing
indebtedness to WFF in the form of a $30,000,000 senior secured revolving credit
facility (the "Revolving Credit Facility").

The Revolving Credit Facility shall be subject to the terms, covenants and
conditions hereinafter set forth in this commitment letter, which shall be
satisfactory in form and substance acceptable to WFF and its legal counsel, at
their option; and the transaction contemplated hereby must become evidenced by
documentation in form and substance acceptable to WFF and its legal counsel, at
their option.

This letter supersedes any and all prior communications by and between the
Debtors and WFF dealing with the subject matter hereof.

I. THE REVOLVING CREDIT FACILITY

A. Borrowers. The borrowers (the "Borrowers") under the Revolving Credit
Facility shall be Reorganized Seitel, Inc. (as defined in the Plan) and the
following subsidiaries of Reorganized Seitel, Inc.: (a) Seitel Data, Ltd.,
(b) Seitel Management, Inc., (c) Matrix Geophysical, Inc., and (d) Seitel
Solutions, Ltd.

B. Use of Proceeds. The proceeds of the Revolving Credit Facility shall be used
on the Closing Date (as defined below) initially to replace the existing
indebtedness of the Debtors to WFF, if any (given that the Debtors'
debtor-in-possession revolving line of credit shall no longer be effective from
and after the Effective Date), and thereafter solely to fund the Borrowers'
working capital needs and other general corporate and partnership purposes;
provided that, prior to either

(a)  the receipt of $75 million of proceeds from either the Shareholder Warrants
and/or the Guarantor Warrants, or, in lieu thereof,

(b)  delivery into the escrow contemplated by the Plan of an irrevocable
stand-by letter of credit in the amount of $75 million (or such lesser amount as
would reflect the receipt of any proceeds of the Warrant Offering by the Debtors
on or before the third Business Day after the Effective Date),

the proceeds of the Revolving Credit Facility will be available only for working
capital needs of the Borrowers and payment of Claims under the Plan other than
Class 3 Claims, and will not be available for the payment of Class 3 Claims
under the Plan. Further, in no event will proceeds of the Revolving Credit
Facility be used for the repurchase or redemption of the New Senior Notes, in
whole or in part, without the prior written consent of WFF.

C. Terms.

1. Maximum Amount of Revolving Credit Facility. The maximum amount available
from time to time under the Revolving Credit Facility shall be the lesser of (a)
$30,000,000 (the "Commitment Amount") or (b) the Borrowing Base (as defined
below), minus outstandings under the LC Sublimit (as defined below).

2. Maximum Amount of LC Sublimit. The maximum aggregate face amount of issued
and outstanding letters of credit issued for the account of the Borrowers under
the Revolving Credit Facility from time to time will be the lesser of (a)
$10,000,000 (the "LC Sublimit") or (b) the Borrowing Base. The face amounts of
issued and outstanding documentary and standby letters of credit issued for the
account of the Borrowers will be 100% reserved against availability under the
Borrowing Base.

3. Letters of Credit. Each letter of credit will be issued by a bank selected by
WFF and shall have an expiry date that is not later than thirty days prior to
the Maturity Date (as hereinafter defined), unless on or prior to the Maturity
Date such letter of credit shall be cash collateralized in an amount equal to
105% of the face amount of such letter of credit. The Borrowers will be bound by
the usual and customary terms contained in the letter of credit issuance
documentation of the issuing bank and WFF.

4. Borrowing Base for Revolving Credit Facility. The borrowing base under the
Revolving Credit Facility (the "Borrowing Base") shall be an amount equal to the
least of the following:

(a) $30,000,000,

(b) three-quarters (0.75) times the Borrowers' trailing twelve (12) months Cash
Operating Income;

(c) the sum of the following:

(i) 85% of eligible Short Term Accounts; plus,

(ii) 50% of eligible Long Term Accounts (as defined below); plus,

(iii) $20,000,000;

less

, in all cases, applicable reserves.



As used above, the following terms have the following meanings:

"Cash Operating Income" is defined as cash revenue (derived primarily from
seismic data acquisition revenue, cash library licensing revenue, and Solutions
revenue) less cost of sales and SG&A (in all cases, before depreciation and
amortization expense.

"Short Term Accounts" are defined as accounts that are not Long Term Accounts
and within 90 days of invoice date.

"Long Term Accounts" are defined as accounts with contracts for periods of
performance from one month to 18 months, where the account debtor makes payments
over the term of the contract.

5. Payments. Principal on the Revolving Credit Facility will be due in full on
the Maturity Date. Accrued interest on the outstanding daily balance of the
Revolving Credit Facility that is calculated with reference to the Prime Rate
(as defined below) will be paid monthly, in arrears, on the first day of each
month. Accrued interest on the outstanding daily balance of the Revolving Credit
Facility that is calculated with reference to LIBOR (as defined below) will be
paid at the expiration of each LIBOR period, or if a LIBOR period is greater
than 90 days, at the expiration of each 90-day period occurring within the LIBOR
period and at the expiration of the LIBOR period.

6. Borrowers' Loan Account. WFF will be permitted to charge the Borrowers' loan
account under the Revolving Credit Facility for all amounts due and payable by
the Borrowers to WFF under the terms of the Exit Financing Loan Documents (as
defined in Part III, Section A, below), as and when the same become due. WFF
will give the Borrowers notice of such charges concurrently with making such
charges.

D. Interest.

1. Revolving Credit Facility Rate. At the option of the Borrowers, the revolving
credit loans shall bear interest at a margin above either the Prime Rate (as
defined below) or LIBOR (as defined below). The actual interest rate would be
determined by the average amount of the outstanding loan each month as further
described in the table below ("Interest Rate Grid").



Usage

Margin over

LIBOR

Margin over

Prime Rate







less than $10 million:

2.75%

0.00%

equal to or greater than $10 million:

3.25%

0.50%





2. Definition of Prime Rate. As used herein, "Prime Rate" means the rate of
interest publicly announced from time to time by Wells Fargo Bank, N.A. at its
principal office in San Francisco, California, as its reference rate, base rate
or prime rate, whether or not such announced rate is the best rate available
from such financial institution.

3. Definition of LIBOR. As used herein "LIBOR" means the rate per annum,
determined by WFF in accordance with its customary procedures, at which dollar
deposits are offered to major banks in the London interbank market, adjusted by
the reserve percentage prescribed by governmental authorities as determined by
WFF.

4. Default Rate. During the existence of any event of default under the Exit
Financing Loan Documents, the Revolving Credit Facility will bear interest at an
annual rate equal to three (3.0) percentage points above the rate of interest
otherwise in effect. Also, the Letter of Credit Fee (as defined in Part II,
Section B.4, below) will be increased by three (3.0) percentage points above the
Letter of Credit Fee otherwise in effect

5. Calculation. All interest and fees for the Revolving Credit Facility shall be
computed on the basis of a year of 360 days for the actual days elapsed.

II. CERTAIN ADDITIONAL AGREEMENTS

A. Terms.

1. Collections through Lockbox. The Reorganized Debtors' receivables and all
cash, checks, monies, drafts and other proceeds of the Collateral (as defined
below) will be collected daily through lockbox and blocked account arrangements
with banks acceptable to WFF or in an alternate manner acceptable to WFF. The
Reorganized Debtors shall pledge to WFF, and WFF shall have a lien on, all
deposit and disbursement accounts and any other account maintained by the
Reorganized Debtors at any bank or other financial institution, except for the
Reorganized Debtors' payroll and medical disbursement accounts.

1. Closing Date. The closing date for the Revolving Credit Facility (the
"Closing Date") shall occur on the first date on which the Exit Financing
Documents (as such term is defined in Part III, Section A, below) are executed
by the Borrowers, the Guarantors, and other applicable third party and each of
the conditions precedent have been satisfied.

2. Maturity Date. The maturity date (the "Maturity Date") of the Revolving
Credit Facility will be thirty-six (36) months from the Closing Date.

3. Termination Prior to Maturity Date. Borrowers will have the option, at any
time upon thirty (30) days prior written notice to WFF, to terminate the
Revolving Credit Facility by paying to WFF, in cash, the obligations under the
Revolving Credit Facility (including either (i) providing cash collateral to be
held by WFF in an amount equal to 105% of the face amount of the outstanding
letters of credit, or (ii) causing the original letters of credit to be returned
to WFF. If Borrowers have sent a notice of termination, then WFF's obligations
to extend credit will terminate, and Borrowers will be obligated to repay the
obligations (including either (i) providing cash collateral to be held by WFF in
an amount equal to 105% of the face amount of the outstanding letters of credit,
or (ii) causing the original letters of credit to be returned to WFF, on the
date set forth as the date of termination of the Revolving Credit Facility.

B. Fees.

1. Closing Fee. As a closing fee (the "Closing Fee"), the Borrowers shall pay to
WFF a fee equal to 0.75% of the Commitment Amount, which shall be deemed fully
earned upon Seitel's acceptance of the terms of this commitment letter and entry
of the order authorizing Seitel to enter into, and be bound by the terms of,
this commitment letter. One-half of the Closing Fee shall be payable on the
first business day after the Commitment Authorization Date (as defined in
Part III, Section R, below); and the remaining half of the Closing Fee shall be
payable on the Closing Date.

2. Unused Line Fee. As an unused line fee (the "Unused Line Fee"), the Borrowers
shall pay to WFF a fee equal to three-eights of one percent (0.375%) per annum
of the unused portion of the Revolving Credit Facility. The Unused Line Fee
shall be payable monthly, on the first day of each calendar month, in arrears,
for the previous month.

3. Monthly Servicing Fee. As a monthly servicing fee (the "Servicing Fee"), the
Borrowers shall pay to WFF a fee equal to $5,000, per month. The Servicing Fee
shall be payable on the first day of each month following the Closing Date.

4. Letter of Credit Fees. As a letter of credit fee (the "Letter of Credit
Fee"), the Borrowers shall pay to WFF a fee equal to three percent (3.00%) per
annum of the face amount of each issued but undrawn letter of credit, plus the
charges (including, but not limited to, a usage charge of 0.825% of the face
amount) imposed by the letter of credit issuing bank. The Letter of Credit Fee
shall be payable monthly, in arrears.

5. Field Examination Fee. As a field examination fee (the "Field Examination
Fee"), the Borrowers shall pay to WFF a fee equal to:

(i) a fee of $850 per day, per analyst, plus out-of-pocket expenses, for each
financial audit of the Reorganized Debtors performed by personnel employed by
WFF, and for the establishment of electronic collateral reporting systems
performed by personnel employed by WFF, and

(ii) the actual charges paid or incurred by WFF if it elects to employ the
services of one or more third parties to perform financial audits of the
Reorganized Debtors, to appraise the Reorganized Debtors' collateral, or to
assess the Reorganized Debtors' enterprise valuation (except as modified below
in Part III, Section A.11.

The Field Examination Fee shall be payable on demand.

C. Security.

1. Collateral. The Revolving Credit Facility shall be secured by a first
priority, perfected security interest in all now existing and hereafter acquired
property of the Reorganized Debtors, wherever located, of any kind or nature.
The property of the Reorganized Debtors covered by the security interests in
favor of WFF shall include, without limitation, the following property of the
Reorganized Debtors, whether acquired prior to or after the Effective Date,
whether now owned and existing or hereafter acquired, created or arising, and
all products and proceeds thereof (including, without limitation, claims of the
Reorganized Debtors against third parties for loss or damage to such property),
including all accessions thereto, substitutions and replacements thereof, and
wherever located:

(i) Accounts. All presently existing and hereafter arising accounts, contract
rights, and all other forms of obligations owing to the Reorganized Debtors
arising out of the sale or lease of goods or the rendition of services by the
Reorganized Debtors, irrespective of whether earned by performance, and any and
all credit insurance, guaranties, or security therefor (the "Accounts");

(ii) General Intangibles. All of the Reorganized Debtors' present and future
general intangibles and other personal property (including contract rights,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, patents, trade names, trademarks, servicemarks, copyrights,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, monies due under any royalty or licensing
agreements, infringements, claims, computer programs, computer discs, computer
tapes, seismic data, literature, reports, catalogs, insurance premium rebates,
tax refunds, and tax refund claims, as well as all cash collateral that is
hypothecated to secure letters of credit or bonding obligations) other than
goods and Accounts (the "General Intangibles");

(iii) Negotiable Collateral. All of the Reorganized Debtors' present and future
letters of credit, notes, drafts, instruments, certificated securities
documents, personal property leases (wherein a Reorganized Debtor is the
lessor), and chattel paper (the "Negotiable Collateral");

(iv) Inventory. All present and future inventory in which the Reorganized
Debtors have any interest, including goods (including seismic data to the extent
the same is characterized as a good) held for sale or lease or to be furnished
under a contract of service, and all of the Reorganized Debtors' present and
future raw materials, work in process, finished goods, and packing and shipping
materials, wherever located (the "Inventory");

(v) Equipment. All of the Reorganized Debtors' present and hereafter acquired
machinery, machine tools, motors, equipment, furniture, furnishings, fixtures,
vehicles (including motor vehicles and trailers), tools, parts, dies, jigs,
goods (other than consumer goods, farm products, or the Inventory), and any
interest in any of the foregoing, wherever located, and all attachments,
accessories, replacements, substitutions, additions, and improvements to any of
the foregoing, wherever located (the "Equipment");

(vi) Books and Records. All of the Reorganized Debtors' books and records
including: ledgers, records indicating, summarizing, or evidencing the
Reorganized Debtors' assets or liabilities, or the Collateral, all information
relating to the Reorganized Debtors' business operations or financial condition,
and all computer programs, disc or tape files, printouts, runs, or other
computer prepared information, and the equipment containing such information
(the "Books and Records");

(vii) Commercial Tort Claims. All of the Reorganized Debtors' commercial tort
claims, presently held and hereafter existing;

(viii) Stock. All of the Reorganized Debtors' shares of stock and other
ownership interests, which pledged shares and other ownership interests
constitute 100% of the fully diluted issued and outstanding shares of stock and
other ownership interests of each of these entities, together with all proceeds
(the "Stock");

(ix) Real Property. All real properties owned or leased by the Reorganized
Debtors, subject to valid and enforceable mortgages, if any, of third parties
(the "Real Property");

(x) Deposit Accounts. All of the Reorganized Debtors' lock box accounts,
collection accounts, deposit accounts, concentration accounts and asset sale
accounts containing cash proceeds of the Collateral or advances made to the
Borrowers, all funds now or hereto held therein, all present or future claims,
demands, and chooses in action in respect thereof (collectively, the "Deposit
Accounts"); and

(xi) Proceeds. Substitutions, replacements, additions, accessions, proceeds,
products to or of any of the foregoing, including, but not limited to, proceeds
of insurance covering any of the foregoing, or any portion thereof, and any and
all Accounts, General Intangibles, Negotiable Collateral, Inventory, Equipment,
Avoidance Recoveries (subject to the limitations set forth in clause (vii)
above), Stock, Real Property, Deposit Accounts, money, or other tangible or
intangible property resulting from the sale or other disposition of the
Accounts, General Intangibles, Negotiable Collateral, Inventory, Equipment,
Stock, the Real Property, the Deposit Accounts or any portion thereof or
interest therein and the proceeds thereof.

3. Guaranty. Each of the subsidiaries (whether direct or indirect) of
Reorganized Seitel, Inc. that is not a Borrower and that is organized under the
laws of a jurisdiction within the continental United States (each, a
"Guarantor", and together, the "Guarantors") shall deliver an unlimited,
unconditional guaranty of the Borrowers' obligations under the Revolving Credit
Facility.

4. Bankruptcy Court Approval. The security interests and liens of WFF shall be
authorized and approved by the Bankruptcy Court by entry of a Final Order (as
hereinafter defined) confirming the Plan (the "Confirmation Order"). For
purposes of this commitment letter, the term "Final Order" means an order issued
by the Bankruptcy Court or another court of competent jurisdiction:

(a) which has not been reversed, vacated, stayed or amended (unless otherwise
consented to by WFF);

(b) as to which the time to appeal or to seek certiorari has expired; and

(c) as to which no appeal or petition for certiorari has been timely taken or as
to which any appeal that has been or may be taken or any petition for certiorari
that has been or may be filed has been resolved by the highest court to which
the order was appealed or from which certiorari was sought (unless otherwise
consented to by WFF).

WFF may, in its sole discretion and at the Borrowers' cost, take whatever
further action it deems necessary or desirable to perfect the security interests
of WFF, including, without limitation, the filing or recording of liens and
financing statements or other instruments; and the Reorganized Debtors will
execute any such documents upon WFF's request. The Reorganized Debtors will
obtain all required regulatory and judicial consents and approvals for the
granting of such security interests.

D. Financial Covenants. WFF has not had the opportunity to complete its
business, financial, or legal due diligence analysis and review of the
Reorganized Debtors, the Plan, or the other transactions contemplated hereby.
Therefore, the obligations of WFF under this commitment letter are subject to
establishment of financial covenants acceptable to WFF, at its option, based on:
(a) the completion of such analysis and review and WFF's satisfaction with the
results thereof, and (b) WFF's satisfaction with the structure, terms and the
financial, accounting and tax aspects of the Plan and the other transactions
contemplated thereby, including the effect of any pre-petition trade payments
that may be authorized by the Bankruptcy Court on the Reorganized Debtors'
capital structure and the Plan.

E. Prohibition of Dividends. The Reorganized Debtors shall not declare or pay
any distributions or dividends on any of its shares of capital stock of any
class or other ownership interests, or purchase, redeem, cancel or acquire any
of its capital stock or other ownership interests or capital stock or other
ownership interests of any of their subsidiaries or any option, warrant, or
other right to acquire such capital stock or other ownership interests, or apply
or set apart any of their assets therefor, or make any distribution (by
reduction of capital or otherwise) in respect of any such shares of capital
stock or other ownership interests or any such option, warrant or other right.



III. CERTAIN CONDITIONS PRECEDENT

Funding of the Revolving Credit Facility is subject to satisfaction of each of
the following conditions prior to the Closing Date, each of which is a condition
precedent to the obligations of WFF under this commitment letter:

A. Exit Financing Loan Documents. The Reorganized Debtors will be required to
execute and deliver or cause to be executed and delivered to WFF such
instruments, documents, certificates, opinions and assurances as WFF might
request in connection with funding the loans on the basis outlined in this
letter (the "Exit Financing Loan Documents") and in connection with the
Reorganized Debtors' authority and capacity to accept the loans and execute the
Exit Financing Loan Documents. The Reorganized Debtors will be required to take
such other action in connection with the loans as WFF might reasonably request.
All such requirements will be subject to WFF's approval and the approval of
WFF's counsel as to form and substance. The Exit Financing Loan Documents will
contain such warranties, covenants and conditions (including conditions
precedent) as are normally contained in documents relating to loans similar to
the Revolving Credit Facility. The Exit Financing Loan Documents will be
governed by and construed in accordance with the laws of the State of
California, except to the extent that the perfection and the effect of
perfection of the security interests created under the Exit Financing Loan
Documents will be governed by the laws of another jurisdiction, as determined by
WFF's counsel. This commitment letter does not purport to be a full statement of
the terms and conditions to be contained in the Exit Financing Loan Documents,
and the Exit Financing Loan Documents shall provide for additional terms and
conditions (including conditions precedent). The Exit Financing Loan Documents
shall, among other things, include:

1. Participations. The Exit Financing Loan Documents will include the terms and
conditions necessary to facilitate participations by WFF. WFF will have the
right, in its reasonable discretion, to approve participants.

2. Evidence of Authorization, etc. The Exit Financing Loan Documents will
include such good standing certificates, officers' certificates, board
resolutions, organizational documentation and other certificates and documents
as are requested by WFF or its counsel or as otherwise may be necessary to
evidence or establish the corporate, partnership, governmental, and other
actions, approvals, consents and authorizations necessary to the Reorganized
Debtors' and any other party's execution of and performance under the Exit
Financing Loan Documents and the validity and enforceability of the Exit
Financing Loan Documents.

3. Organized Structure. The Exit Financing Loan Documents will include evidence
that the Reorganized Debtors' organizational, capital, ownership and legal
structure are satisfactory to WFF and that all Collateral is freely pledgeable
to WFF.

4. Restrictions on Payment and Indebtedness. The Exit Financing Loan Documents
will include limitations on the Reorganized Debtors' indebtedness, liens,
affiliate transactions, capital lease payments and obligations, and the like,
acceptable to WFF.

5. Financial Reports. The Exit Financing Loan Documents will include
requirements for reports evidencing the calculations of financial covenants and
other reporting by the Borrowers (including, without limitation, the preparation
of audited, certified fiscal year-end financial statements), and reports
evidencing additional indebtedness and guarantees.

6. Jury Waiver. The Exit Financing Loan Documents will include waivers by the
Reorganized Debtors of any right to jury trial, forum selection and the like.

7. Evidence of Compliance with Laws. The Exit Financing Loan Documents will
include evidence satisfactory to WFF and its counsel that the Reorganized
Debtors possess all necessary or appropriate licenses, permits and authorities
to conduct their businesses as presently conducted and that the Reorganized
Debtors are in compliance with all laws applicable to the Reorganized Debtors in
the operation of their business and in the use and occupancy of the Reorganized
Debtors' property, including, without limitation, federal, state, and local
environmental and tax laws and regulations and the Employee Retirement Income
Security Act, as amended, and regulations thereunder.

8. Third Party Waivers and Consents. The Exit Financing Loan Documents will
include waivers and consents of third parties, as requested by WFF (including,
without limitation, subordination agreements from affiliates to which the
Reorganized Debtors are indebted, landlord and/or mortgagee waivers and
consents, warehouseman's agreements, consents from equipment lessors, and the
like).

9. Insurance. The Reorganized Debtors will endorse the policies of insurance
required under the Exit Financing Loan Documents, naming WFF as loss payee
and/or additional insured as specified by WFF.

10. Indemnification. The Exit Financing Loan Documents will include provisions
regarding reimbursement to and indemnification of WFF for all costs, expenses,
and claims incurred in connection with WFF's relationship with the Reorganized
Debtors.

11. Inspection. The Exit Financing Loan Documents will include provisions
permitting WFF to make periodic field audits of the Collateral and the
Reorganized Debtors' books and records. The Borrowers will bear the costs of
such audits. Financial audits will be limited to twice per year at Borrowers'
expense, so long as no Event of Default has occurred. Enterprise valuation will
be limited to once per year at WFF's expense, so long as no Event of Default has
occurred.

12. Financial Condition. WFF will receive interim financial statements of the
Reorganized Debtors showing a financial condition, for the period ending within
60 days of Closing Date, that is satisfactory to WFF; and WFF will have made
such other audits or investigations of the Reorganized Debtors (the results of
which must be satisfactory to WFF) as it deems appropriate.

13. Default Under Other Agreements. There will exist no material default in any
of the Reorganized Debtors' obligations, except for those defaults as
contemplated by and disclosed in the Plan, or in the Reorganized Debtors'
compliance with applicable legal requirements.

14. Default Under WFF Obligations. There will exist no default in any of the
Debtors' obligations to WFF under or in connection with the various financing
orders entered in the Bankruptcy Proceedings.

15. Events of Default. The Exit Financing Loan Documents will include events of
default similar to those under the DIP Financing Agreement (as defined in Part
III, Section U, below), in form and substance satisfactory to WFF. Further, a
default under the New Senior Notes or the New Senior Note Indenture will be an
event of default under the Exit Financing Loan Documents. Changes in ownership
or control of the Reorganized Debtors, which are effected pursuant to, and as
expressly contemplated by and disclosed in, the Plan, and which would otherwise
be an event of default under the DIP Financing Agreement, will not constitute an
event of default under the Exit Financing Loan Documents.

16. Lockbox Agreements. The Exit Financing Loan Documents will include
agreements between the Reorganized Debtors and WFF evidencing lockbox account
arrangements.

17. Account Pledges. The Exit Financing Loan Documents will include pledges of
the Reorganized Debtors' accounts (including the lockbox, disbursement and loan
accounts) between the Reorganized Debtors and WFF, and establishment of the
Borrowers' disbursement accounts with WFF.

18. Subordination. The new securities, notes and other evidences of indebtedness
of the Reorganized Debtors to be issued in the High Yield Offering shall (i) not
mature, by their terms until at least the seventh anniversary date of the
original issuance date thereof, (ii) be optionally redeemable by the Reorganized
Debtors in whole or in part after the fourth anniversary of the original
issuance date thereof and up to 35% will be optionally redeemable until the
third anniversary of the original issuance date thereof from the proceeds of
certain equity offerings, (iii) be issued by the Reorganized Seitel and
guaranteed by any domestic subsidiaries of Reorganized Seitel, (iv) be general
unsecured obligations of Reorganized Seitel and each guarantor, (v) be
effectively, but not contractually subordinated to all indebtedness and other
obligations owing under the Revolving Credit Facility loan documents to the
extent of the value of the assets and the other collateral securing the
indebtedness and obligations under the Revolving Credit Facility loan documents,
and (vi) be in form and substance reasonably satisfactory to WFF and its
counsel.

19. Other Protections. The Exit Financing Loan Documents will include any other
covenants, terms and conditions deemed necessary by WFF and its counsel, in
their sole discretion, in order to adequately protect WFF and ensure the
Reorganized Debtors' compliance with the Exit Financing Loan Documents.

B. Plan. The terms and conditions of the Plan shall be in form and substance
satisfactory to WFF each of the following conditions shall have been satisfied
(with evidence thereof, reasonably satisfactory to WFF, having been delivered to
WFF):

(i) the Confirmation Order shall be in form and substance reasonably
satisfactory to the Official Committee of Equity Security Holders and the
Funding Guarantors; and the Confirmation Order shall have become a Final Order;

(ii) the High Yield Offering shall have been consummated, with net proceeds
therefrom to Reorganized Seitel of not less than $180 million;

(iii) either (A) of the Offered Shares Registration Statement shall have been
declared effective by order of the SEC in respect of which no "stop order" in
respect thereof shall have been issued or is in effect, or (B) an opinion of
Seitel's counsel shall have been issued in form and substance reasonably
acceptable to the Official Committee of Equity Security Holders and the Funding
Guarantors dated the Effective Date, to the effect that the Offered Shares may
be offered, sold and issued without registration under the Securities Act
pursuant to the exemption therefrom provided in section 1145(a) of the
Bankruptcy Code;

(iv) the new board of directors of Reorganized Seitel shall have been appointed
as set forth in the Plan and shall have agreed to serve; and

(v) Reorganized Seitel shall have Cash or Cash equivalents in hand as of the
Effective Date and available to satisfy Claims of not less than $35 million; and

the funding availability of the Revolving Credit Facility in accordance with the
terms of the Exit Financing Documents shall be a condition precedent to, and
shall occur on, the Effective Date of the Plan.

C. Adverse Change. There shall not have occurred between September 30, 2003 and
the Closing Date, (1) any material adverse change in the financial condition of
the Reorganized Debtors, (2) any law or regulation which prevents or prohibits
WFF from funding or maintaining the proposed Revolving Credit Facility, or (3)
any other matter which might have a material adverse affect on the Reorganized
Debtors, financial or otherwise, or on the businesses or industries in which the
Reorganized Debtors operate.

D. Perfection of Liens. WFF shall be satisfied that WFF has been granted a
perfected, first priority lien on the Collateral and shall have received UCC,
tax and judgment lien searches and other appropriate evidence evidencing the
absence of any other liens on the Collateral, subject to liens acceptable to
WFF.

E. Audit and Valuation. WFF shall be satisfied in its sole discretion and
acceptable to WFF's senior credit committee, with results of

(i) a review of the Debtors' books and records,

(ii) a business enterprise valuation of the Debtors' business to be completed
within 90 days of the Closing Date,

(iii) a review of the Debtors' most recent 17-week cash receipts and
disbursement forecast and 2004 business plan,

(iv) the result of a field survey and audit and appraisal of the Collateral by
WFF's auditors, and examiners to be completed within 60 days of the Closing
Date, and

(v) a review of the Debtors' material contracts and confirmation that the
Debtors' have all required licenses and permits to conduct their business.

F. Opinions. On or before the Closing Date, WFF shall have received opinions
from the Debtors' counsel as to such matters as WFF and its counsel may
reasonably request.

G. Insurance. WFF shall have received certificates and other evidence of
insurance satisfactory to WFF; such insurance to include liability insurance for
which WFF, will be named as an additional insured and property insurance with
respect to the Collateral for which WFF, for the benefit of WFF, will be named
as loss payee.

H. Financial Due Diligence. WFF's completion of its financial due diligence,
including verification of the Borrowers' EBITDA, with results shall be
satisfactory to WFF.

I. Minimum Available Cash. The Borrowers shall have a minimum of $35,000,000 of
unrestricted cash and cash equivalents in hand as of the Effective Date and
available to satisfy Claims.

J. Legal Due Diligence. WFF shall have completed its legal due diligence,
including without limitation, with respect to ERISA, environmental, tax, labor,
bankruptcy, pension and accounting matters, with results satisfactory to WFF.

K. Fees and Expenses. The Borrowers shall have paid to WFF all fees and
expenses, including all appraisal fees and expenses, then owing to WFF.

L. Cash Management. The Borrowers and the Guarantors shall have established a
satisfactory cash management system as described below. All proceeds of
accounts, inventory and other Collateral of the Borrowers and the Guarantors
shall be deposited in lockbox accounts that is subject to a control agreement in
favor of WFF. From and after the first funding under the Revolving Credit
Facility, all funds deposited in such lockbox accounts will be transferred to a
concentration account under the sole dominion and control of WFF on each
business day. WFF shall have acceptable control agreements in place with the
Borrowers' disbursement accounts.

M. Financial Information. WFF shall have received such financial and other
information regarding the Borrowers and the Guarantors as WFF may request.

N. Credit Approval. WFF shall have received final credit approval for the
Revolving Credit Facility.

O. Harney Secured Claim. The Borrowers shall have paid in full the Harney
Secured Claim (as such term is defined in the Plan) either prior to or
simultaneously with the first funding under the Revolving Credit Facility and
shall have obtained all applicable releases of the instruments evidencing or
perfecting the Harney Secured Claim, with copies delivered to WFF.

P. Bankruptcy Court Orders. WFF shall have received, in form and substance
satisfactory to WFF, the Reorganized Debtors' Plan and a Confirmation Order
confirming such Plan, which shall include, among other things,

(i) approval of the Exit Financing Agreement (as defined below) and the Exit
Financing Loan Documents;

(ii) a finding that the Exit Financing Agreement and the Exit Financing Loan
Documents are in the best interests of the Debtors, their estates, and the
Reorganized Debtors, have been negotiated in good faith and at arm's length (and
without intent to hinder, delay or defraud any creditor of the Debtors or the
Reorganized Debtors), and that the transactions contemplated thereunder shall be
deemed to have been entered into in good faith and for good and valuable
consideration and in exchange for reasonably equivalent value;

(iii) a finding that the terms and conditions of the Exit Financing Agreement
and the Exit Financing Loan Documents and the form thereof as may be finalized,
upon execution thereof by the Reorganized Debtors, shall constitute the legal,
valid and binding obligations of the Reorganized Debtors, enforceable against
the Reorganized Debtors in accordance with their terms;

(iv) the discharge of the Reorganized Debtors' pre-confirmation liabilities,
except as otherwise provided under the Plan;

(v) an injunction against any creditor of the Reorganized Debtors from
enforcing, attaching, collecting or recovering in any manner any judgment,
award, decree or order against the Reorganized Debtors or their respective
properties post-confirmation, except as otherwise provided under the Plan;

(vi) an injunction against any creditor of the Reorganized Debtors' from
creating, perfecting or enforcing any lien or encumbrance against the
Reorganized Debtors or their respective properties post-confirmation, except as
otherwise provided under the Plan;

(vii) vesting of title to the Reorganized Debtors of all property of the Debtors
and the Debtors' estates, free and clear of all liens, claims, encumbrances, and
interests, except for the liens and security interests of WFF as will attach
pursuant to the Exit Financing Loan Documents; and

(viii) a finding that the liens and security interests granted by the
Reorganized Debtors in favor of WFF are validly perfected and enforceable, and
are first liens against the Collateral.

Q. Exit Financing Loan Agreement. The terms and conditions of the Exit Financing
Loan Agreement shall be approved in the Plan and in the Confirmation Order.

R. Additional Provisions in the Confirmation Order. WFF shall have received, no
later than two (2) business days from the date of the confirmation hearing on
the Plan (the "Commitment Authorization Date"), the Confirmation Order which
shall provide for, among other things, the authorization for Seitel to enter
into, and for the Debtors and the Reorganized Debtors to be bound by the terms
of, this commitment letter on the terms and conditions set forth in this
commitment letter.

S. Filing of Commitment Letter. On or before Thursday, March 18, 2004, following
the execution of this commitment letter by Seitel, the Debtors shall file this
commitment letter with the Bankruptcy Court, and at the hearing on the
confirmation of the Plan, the Debtors shall seek:

> > (i) authorization to enter into this commitment letter,
> > 
> > (ii) authorization to pay to WFF the Deposit (as defined below), and

(ii) approval of the agreement to pay the Closing Fee provided for in Part II,
Section B.1 of this commitment letter.

The Debtors shall present testimony or make an offer of proof at the hearing on
the confirmation of the Plan, with respect to their request for authorization
and approval of this commitment letter.

T. Plan. The Reorganized Debtors shall have complied in all material respects,
as determined by WFF, in its reasonable discretion, with the terms and
conditions of the Plan and shall have performed in all material respects, as
determined by WFF, in its reasonable discretion, in accordance with the
projections and criteria set forth in the Plan and the Disclosure Statement
accompanying the Plan. The capital structure of the Reorganized Debtors shall be
as projected and set forth in the Plan.

U. No Default. No default, event of default or event that, with notice or the
passage of time or both, would constitute a default or event of default under
the Loan and Security Agreement dated as of June 24, 2003, by and among Seitel,
certain of its subsidiaries, and WFF, as further amended, modified, supplemented
or restated from time to time (the "DIP Financing Agreement").

V. Projections. WFF shall have received, not later than ten (10) days prior to
the Closing Date, projections of the operations and financial affairs of the
Reorganized Debtors, after giving effect to the Plan, in form, substance, and
detail satisfactory to WFF.

W. Outstanding Indebtedness. WFF shall have received on or before the Closing
Date, payment in full of any and all amounts due and owing under the DIP
Financing Agreement and the documents executed in connection therewith.

X. CEO Background Check. WFF shall have completed a background check on the
Chief Executive Officer of Seitel, Mr. Randall D. Stilley, and shall be
satisfied with the results of such background check.

IV. OTHER MATTERS

A. Expenses. The Borrowers shall be responsible for all commercially reasonable
out-of-pocket costs and expenses of WFF (including, without limitation, the fees
and out-of-pocket expenses of its legal counsel, financial advisors, financial
accountants, appraisal fees and field examination expenses and charges)
heretofore or hereafter incurred in connection with the negotiation,
preparation, execution, and delivery of this commitment letter and the Exit
Financing Loan Documents and the closing of the Revolving Credit Facility. This
provision shall survive any expiration or termination of this commitment letter
and shall continue in full force and effect notwithstanding any failure of the
Revolving Credit Facility to be closed or funded, such fees and expenses to be
paid on the earlier of the Effective Date or the expiration of this commitment
letter. Such fees may be charged against the Borrowers as a debit under the
Revolving Credit Facility.

B. Deposit. WFF requests that Seitel return an executed copy of this Commitment
Letter to WFF forthwith, and, on the first business day after the entry of the
Confirmation Order (authorizing the Debtors and Reorganized Debtors to be bound
by the terms of this commitment letter), deliver a deposit (the "Deposit") to
cover some of the anticipated legal expenses related to documenting the
Revolving Credit Facility. The Deposit shall be the amount of $150,000. Receipt
of this executed commitment letter will indicate that Seitel desires WFF to
instruct WFF's legal counsel to commence legal due diligence regarding and
documentation of the Revolving Credit Facility in accordance with the terms,
provisions and conditions of this commitment letter. In the event WFF proceeds
with such documentation of the Revolving Credit Facility at Seitel's request and
the transaction is not closed for any reason, Seitel shall pay all related legal
expenses incurred by WFF in excess of the Deposit.



C. Confidentiality of Commitment. Until this commitment letter has been filed
with the Bankruptcy Court, this commitment letter and the terms hereof are
confidential; and neither the contents of this commitment letter nor the details
hereof may be shown or disclosed by the Debtors without the prior express
written consent of WFF; provided, however, the Debtors may disclose this
commitment letter on a need-to-know basis to (i) its counsel and its advisors,
(ii) the Official Committee of Equity Security Holders, (iii) Mellon HBV
Alternative Strategies LLC, (iv) UBS Securities LLC and/or its affiliates, and
(v) Berkshire Hathaway, Inc. and Ranch Capital, LLC and their affiliates.

D. Successors and Assigns. WFF and the Reorganized Debtors, as used herein,
shall include the successors or assigns of those parties, except that the
Debtors shall not have the right to assign their rights hereunder or any
interest herein.

E. Modification. No modification, rescission, waiver, release, or amendment of
any provision of this commitment letter shall be made, except by a written
agreement signed by Seitel and a duly authorized officer of WFF.

F. Severability. Any provision of this commitment letter held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this commitment letter and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.

G. Headings. The headings of the sections and subsections of this commitment
letter are inserted for convenience only and do not constitute a part of this
commitment letter.

H. Counterparts; Facsimile Signatures. This commitment letter may be executed in
any number of counterparts, which shall collectively constitute one agreement.
Signatures to this commitment letter may be delivered by facsimile or other
electronic transmission and will have the same effect as original signatures to
this commitment letter.

I. Law Governing. THIS COMMITMENT LETTER SHALL BE DEEMED TO HAVE BEEN
SUBSTANTIALLY NEGOTIATED AND MADE IN THE STATE OF CALIFORNIA AND SHALL BE
INTERPRETED AND THE RIGHTS OF THE PARTIES DETERMINED IN ACCORDANCE WITH THE LAWS
OF THE UNITED STATES APPLICABLE THERETO AND THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA APPLICABLE TO AN AGREEMENT EXECUTED, DELIVERED AND PERFORMED THEREIN,
WITHOUT GIVING EFFECT TO THE CHOICE-OF-LAW RULES THEREOF OR ANY OTHER PRINCIPLE
THAT COULD REQUIRE THE APPLICATION OF THE SUBSTANTIVE LAW OF ANY OTHER
JURISDICTION.

J. Waiver; Modification. NO PROVISION OF THIS COMMITMENT LETTER MAY BE WAIVED,
CHANGED OR MODIFIED, OR THE DISCHARGE THEREOF ACKNOWLEDGED, ORALLY, BUT ONLY BY
AN AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM THE ENFORCEMENT OF ANY
WAIVER, CHANGE, MODIFICATION OR DISCHARGE IS SOUGHT.

K. Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
SEITEL HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS COMMITMENT LETTER OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF WFF IN THE NEGOTIATION,
ADMINISTRATION OR ENFORCEMENT THEREOF.

L. Entire Agreement. THIS COMMITMENT LETTER CONSTITUTES THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES HERETO WITH RESPECT TO THE MATTERS SET FORTH
HEREIN AND SUPERSEDES ALL PRIOR NEGOTIATIONS, UNDERSTANDINGS, AND AGREEMENTS
BETWEEN SUCH PARTIES WITH RESPECT TO WFF'S COMMITMENT TO PROVIDE THE REVOLVING
CREDIT FACILITY, INCLUDING, WITHOUT LIMITATION, THOSE EXPRESSED IN ANY PRIOR
PROPOSAL OR COMMITMENT LETTER DELIVERED BY WFF TO SEITEL.

M. Time of Essence. Time is of the essence with regard to the performance of any
obligations of the Debtors and the satisfaction of conditions precedent by the
Debtors under this commitment letter.

N. Effectiveness and Expiration of Commitment.



1. Acceptance by Seitel. This commitment letter shall be of no force or effect
unless WFF has received from Seitel, not later than Thursday, March 18, 2004, at
4:00 p.m., Central time, a copy of this commitment letter acknowledged and
agreed to by Seitel in the space provided below.



2. Confirmation Order. This commitment letter shall expire and be of no further
force or effect if the Confirmation Order, providing for, among other things,
Seitel to enter into this commitment letter, has not been entered on or before
two (2) business days from the date of the confirmation hearing on the Plan.



3. Deposit. This commitment letter shall expire and be of no further force or
effect if WFF has not received the Deposit on or before two (2) business days
from the date of the confirmation hearing on the Plan. Wiring instructions for
WFF are as follows:



> > > > > 

JPMorgan Chase Bank



New York, New York

ABA# 021000021

Credit to: Wells Fargo Foothill, Inc.

Account No. 323-266193

Re: Seitel (due diligence deposit for emergence facility)



4. Conditions Precedent. Further, this commitment letter shall expire and be of
no further force and effect if the Effective Date and satisfaction of all
conditions precedent hereunder have not occurred on or before July 31, 2004.



Very truly yours,

WELLS FARGO FOOTHILL, INC.

 

 

By: /s/ Daniel Morihiro                    

Daniel Morihiro, Vice President

 

AGREED TO AND ACCEPTED

March _____, 2004:

SEITEL, INC.

 

 

By: /s/ Randall D. Stilley                   

Randall D. Stilley,

President and Chief Executive Officer

 

--------------------------------------------------------------------------------

 